Citation Nr: 1608732	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-11 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for coronary artery disease, status-post stent with old myocardial infarction, evaluated as 30 percent prior to January 25, 2013 and 60 percent on and after January 25, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955, from February 1959 to March 1962, from April 1962 to April 1968, and from August 1968 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a hearing before the Board at the RO in January 2016.  However, in December 2015, the Veteran indicated that he wanted to withdraw his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

The Veteran's appeal originally included a claim of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, in a November 2014 rating decision, the VA Evidence Intake Center in Newnan, Georgia, granted that claim.  The Board finds that the grant of TDIU constitutes a full award of the benefits sought on appeal with respect to that issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  In the present case, in a December 2015 statement, the Veteran indicated that he was satisfied with the November 2014 rating decision that granted TDIU, and that he intended to withdraw the remaining issues on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claims are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


